 Case 3:19-cv-00813-REP Document 39 Filed 05/15/20 Page 1 of 6 PageID# 1811



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                    )
CHMURA ECONOMICS &                                  )
ANALYTICS, LLC,                                     )
                                                    )
                      Plaintiff/Counterclaim        )
                      Defendant,                    )       Case No. 3:19-cv-813-REP
                                                    )
v.                                                  )
                                                    )
RICHARD LOMBARDO,                                   )
                                                    )
                      Defendant/Counterclaim        )
                      Plaintiff.                    )

     PLAINTIFF AND COUNTERCLAIM DEFENDANT’S MEMORANDUM OF LAW
          IN SUPPORT OF ITS MOTION TO FILE EXHIBITS UNDER SEAL

       Plaintiff and Counterclaim Defendant Chmura Economics & Analytics, LLC (“Chmura”

or “Plaintiff”), by counsel, and pursuant to Federal Rule of Civil Procedure 26(c) and Local Civil

Rule 5, submits the following as its Memorandum of Law in Support of Motion to File Exhibits

under Seal. For the reasons discussed below, Chmura respectfully requests the Court’s permission

to file under seal Exhibits 34 and 35 to its Memorandum of Law in Support of Motion for Summary

Judgment. As discussed below, sealing of these exhibits is appropriate because they comprise the

confidential and trade secret documents Chmura alleges Defendant Richard Lombardo

(“Defendant” or “Lombardo”) retained and misappropriated in violation of his contractual

obligations to Chmura and of the Defend Trade Secrets Act (“DTSA”).

                            I.      STATEMENT OF THE CASE

       On December 9, 2019, Chmura filed its First Amended Complaint asserting four claims,

including breach of contract and misappropriation of trade secrets in violation of the DTSA. (ECF
 Case 3:19-cv-00813-REP Document 39 Filed 05/15/20 Page 2 of 6 PageID# 1812



No. 12.) As set forth in the First Amended Complaint, Lombardo misappropriated Chmura’s

confidential information and trade secrets by taking and refusing to return Chmura’s computer

containing highly valuable business documents. Id., ¶¶ 43-48; 65-74. On May 15, 2020, Chmura

is moving for summary judgment on, among other claims, its claims for breach of contract and

trade secret misappropriation. In moving for summary judgment, Chmura is proving that the

documents Lombardo misappropriated constitute confidential information under Lombardo’s

contract with Chmura and “trade secrets” under the DTSA. Consequently, Chmura must introduce

into the record the documents which comprise the confidential information and “trade secrets” at

issue in this case. Chmura respectfully requests the Court for permission to submit these

documents under seal to prevent their disclosure.

                              II.    APPLICABLE STANDARD

       Local Civil Rule 5 provides that a party may file a motion to submit documents under seal

together with the proposed sealed documents. To permit the filing of sealed documents, the district

court must: (1) give public notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the documents and for

rejecting the alternatives. Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000). Under the

Local Civil Rules of this Court, a memorandum in support of a motion to seal must provide: “(1)

A non-confidential description of what material has been filed under sealed; (2) A statement why

sealing is necessary, and why another procedure will not suffice…; (3) References to governing

case law…; and (4) Unless permanent sealing is sought, a statement as to the period of time the

party seeks to have the matter maintained under seal and how the matter is to be handled upon




                                                2
 Case 3:19-cv-00813-REP Document 39 Filed 05/15/20 Page 3 of 6 PageID# 1813



unsealing.”     Local Civil Rule 5(C).       As discussed below, Chmura satisfies all of these

requirements.

                                      III.     ARGUMENT

       A.       Public Notice

       Individual notice is not required to meet the public notice requirement. In re Knight Publ’g

Co., 743 F.2d 231, 235 (4th Cir. 1984). Rather, the Court may give adequate notice either by

“notifying the persons present in the courtroom of the request to seal” at the time of the hearing,

or by “docketing [the sealing request] in advance of deciding the issue.” Id. In accordance with

Local Civil Rule 5, this sealing motion and accompanying memorandum are publicly docketed,

satisfying the public notice requirement.

       B.       Description of the Documents to be Sealed

       Chmura seeks to file under the seal the confidential and trade secret documents Lombardo

misappropriated. These documents consist of: (1) notes from at least two conferences which

Lombardo recently attended and which identify prospective customers who had requested

demonstrations of Chmura’s software, including the prospective customers’ decision-makers, their

specific labor data needs, and their budgetary constraints; and (2) a list of authorized users for

Chmura’s software (i.e., a customer list), including detailed information on customers’ usage of

the software.    Chmura developed this information at significant effort and expense.          The

information is not publicly available, and it provides Chmura with a significant competitive

business advantage. Indeed, Lombardo admitted during his definition that he considered the list

of authorized users both valuable and confidential.




                                                  3
 Case 3:19-cv-00813-REP Document 39 Filed 05/15/20 Page 4 of 6 PageID# 1814



       C.      Sealing Is Necessary to Protect Chmura’s Competitive Standing

       Sealing is necessary to protect Chmura’s confidential and trade secret information from

disclosure. This information would be invaluable for any competitor who wanted to approach

Chmura’s actual and prospective customers and take business from Chmura. If revealed publicly,

this information would damage Chmura’s competitive standing.

       Federal courts classify “trade secrets” and “confidential business information” as species

of “property” protected by the Fifth Amendment of the United States Constitution. See

Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1003-04 (1984) (trade secrets are property protected

by the Fifth Amendment); Carpenter v. United States, 484 U.S. 19, 26 (1987) (confidential

business information). The DTSA, as well as the state trade secrets statute, the Virginia Uniform

Trade Secrets Act, similarly protect confidential business information and trade secrets from

disclosure. Under the DTSA, a “trade secret” is defined as any information,” that has independent

economic value, actual or potential, from not being generally known and which is subject to

“reasonable” efforts to maintain its secrecy. 18 U.S.C. § 1839(3). The touchstone of a “trade

secret” (or “confidential business information”) is its secrecy. See Kewanee Oil Co. v. Bicron

Corp., 416 U.S. 470, 474-78 (1974).

       Federal courts have broad equitable authority to protect “confidential business

information” and “trade secrets,” including “through the injunctive process or other appropriate

remedy.” Carpenter, 484 U.S. at 26. In that regard, sealing judicial records to protect trade secrets

and confidential information is appropriate to prevent court filings from becoming “sources of

business information that might harm a litigant’s competitive standing.”          Nixon v. Warner

Commc’n, Inc., 435 U.S. 589, 598 (1978); accord In re Knight, 743 F.2d at 235 (sealing court




                                                 4
    Case 3:19-cv-00813-REP Document 39 Filed 05/15/20 Page 5 of 6 PageID# 1815



records permissible to prevent others from “gaining a business advantage” from materials filed

with court).

        D.     Less Drastic Alternatives Are Not Available

        There are no less drastic alternatives to sealing to protect Chmura’s confidential and trade

secret documents at issue in this case. The documents disclose the not only the identity of

Chmura’s actual and prospective customers, but also detailed confidential information about them.

Taken as a whole, they contain sensitive information which, if disclosed, would compromise

Chmura’s competitive standing. As such, Chmura’s interests cannot be protected adequately

through selective redactions. Sealing the documents is the only appropriate means available to

prevent disclosure. See e.g., GTSI Corp. v. Wildflower Int’l, Inc., No. 1:09cv123 (JCC), 2009 WL

1248114, at *9 (E.D. Va. Apr. 30, 2009) (“While it is possible that each of the component parts

may not contain trade secrets or be strictly confidential, the exhibit, taken as a whole, contains

sensitive pricing information that the Court is satisfied should not be publicly disclosed. At this

preliminary juncture, the Court finds it inappropriate to sub-divide the exhibit in order to undertake

a separate confidentiality inquiry for each.”).

        E.     Proposed Period of Sealing

        Chmura requests that the documents be sealed permanently to prevent the disclosure of its

confidential and trade secret information.

                                      IV.     CONCLUSION

        For the reasons stated above, Chmura respectfully requests the Court grant this Motion to

File Exhibits under Seal.1




1
 In accordance with the requirement of Local Rule 5, Chmura submits un-redacted versions of the
exhibits in a sealed envelope for the Court’s in camera review.
                                                  5
 Case 3:19-cv-00813-REP Document 39 Filed 05/15/20 Page 6 of 6 PageID# 1816



Dated: May 15, 2020

                                             ___________/s/________________
                                             Rodney A. Satterwhite (VA Bar No. 32907)
                                             Christopher M. Michalik (VA Bar No. 47817)
                                             Heidi E. Siegmund (VA Bar No. 89569)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             (Office) (804) 775-1000
                                             (Fax) (804) 698-2158
                                             rsatterwhite@mcguirewoods.com
                                             cmichalik@mcguirewoods.com
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of May, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                 /s/
                                             Heidi E. Siegmund (VSB No. 89569)
                                             MCGUIREWOODS LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-1000
                                             Fax: (804) 775-1061
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                                6
